Matter of Johnson v Eckert (2022 NY Slip Op 04512)





Matter of Johnson v Eckert


2022 NY Slip Op 04512


Decided on July 8, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ.


574 TP 22-00179

[*1]IN THE MATTER OF LEROY JOHNSON, PETITIONER,
vSTEWART T. ECKERT, SUPERINTENDENT, WENDE CORRECTIONAL FACILITY, RESPONDENT. 


LEROY JOHNSON, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [M. William Boller, A.J.], entered November 16, 2021) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking to annul a determination, following a tier II disciplinary hearing, that he violated certain inmate rules. Contrary to petitioner's contention, the misbehavior reports constitute substantial evidence supporting the determination that he violated the subject inmate rules (see Matter of Perez v Wilmot, 67 NY2d 615, 616-617 [1986]; Matter of Murphy v Graham, 98 AD3d 833, 834-835 [4th Dept 2012]). Petitioner's testimony merely presented credibility issues for the Hearing Officer to resolve (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]).
Entered: July 8, 2022
Ann Dillon Flynn
Clerk of the Court